Westbrook, J.
Fully concurring in the opinions expressed, and conclusions reached by my associates, I desire to add a word upon one or two questions presented by this application.
It is conceded that the counsel for Mr. Tweed did not, upon the trial, call the attention of the court to the portions of the charge to which- they desired to except, but contented themselves with taking one general exception to each and every point of the charge which was inconsistent with, or contrary to, all, or any of the requests to charge. Under the exception thus taken, they claim the right to pick out such portions of the charge as they deem to be covered by the general exception, and present a specific exception to each. Should this application be granted, the bill of exceptions would not he true. It would then show separate and specific exceptions to various portions of the charge, when none were in fact taken in .that form, and when it is conceded that only a single exception was taken, in fact, though intended by its language to cover several parts thereof.
As the office of the-bill of exceptions is to present the exceptions taken, and no-other or different, I do not see how the present motion can be granted without a departure from a fundamental rule. If, as is claimed by the counsel for Mr. Tweed, the exception, in the .form it was taken, is unreasonable, I do not see how it is in the power of this court to relieve them without a substitu*11tion. of exceptions, never taken upon the trial, for the ones actually presented. This would he so clear a departure from precedent and from truth as to be unwarrantable. Again, if the exception, in the form it was taken, be available, it ought not to be within the power of the court before which the cause was tried, nor of this court, to limit the effect of the exception by selecting the portions of the charge to which it is applicable. The court of review should be allowed to determine the scope and effect of the exception presented without being limited and controlled in its judgment by the decision of any subordinate tribunal.
In regard to the proceedings had upon the rejection of the jurors, Owens and Hay, it may not be improper to say that in my judgment there would have been no error if every thing in regard to those challenges had been omitted. Both of these jurors were found to be incompetent, and as long as the defendant was tried by twelve others who were competent, we do not see that the rejection of these two, conceding their competency, could have in any way prejudiced him. A different question would be presented if an incompetent juror had been pronounced competent. In that event it could readily be seen that the rights of the defendant to a trial by an impartial jury had been infringed, but when twelve unbiased men have rendered a verdict it is impossible to say that the exclusion of others, equally competent, but no more so, has produced any injury. This point was expressly adjudged in the third department, in the case of Burk and others, plaintiffs in error, against The People, defendants in error; and in the opinion of Pot-tee, J., delivered in that case upon this point, I fully concur.

Mandamus denied.